DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-2 are currently pending. 
Priority
Acknowledgment is made of applicant's claim for priority based on a provisional application filed on 04/09/2019. 
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1, “The self-contained living moss wall systems” should read “A self-contained living moss wall system”.
Claim 2, “The methods for cleansing, humidifying, and oxygenating indoor air…” should read “A method for cleansing, humidifying, and oxygenating indoor air…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. 
In addition, claims 1-2 fail to include a transitional phrase such as “comprising”, “consisting of”, or “consisting essentially of” and fail to recite elements for the system and steps for the method. Note the format of the claims in the patents cited. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Son et al. (KR 100858993 B1).
Regarding claim 1, Son discloses the self-contained living moss wall systems for cleansing, humidifying, and oxygenating indoor air as substantially disclosed herein with reference to the enclosed drawings (figs. 1-2).
Regarding claim 2, Son discloses the methods for cleansing, humidifying, and oxygenating indoor air by a self-contained living moss wall system as substantially disclosed herein with reference to the enclosed drawings (figs. 1-2).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references have many of the elements in the applicant’s disclosure and claims 1-2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643